Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 11, 12, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lemmons et al. (8,932,136).
 	Regarding claim 1, Lemmons discloses a control device (102, 202) comprising: 
a game program execution part configured to execute a game program (102, 202); 
an output control part (102, 202) configured to communicate with a video display device (212, 214, 216) to output a video representing a game screen and a sound of a game generated by an execution of the game program;
a receiving part (col. 4, lines 35-37, col. 7, lines 52-56) configured to receive instruction operation information from the video display device, wherein
the control device shows information indicating that the video and the sound are being distributed to the video display device (600, 700);
wherein the control device is configured to output one game to a plurality of video display devices (col. 4, lines 29-30), the one game including a plurality of scenes, and when the one game is simultaneously played on the plurality of video display devices, 
 	Regarding claim 2, Lemmons discloses wherein the control device and the video display device are connected via an Internet (col. 4, line 46).
	 Regarding claim 11, Lemmons discloses a monitor, wherein the information, which indicates that the video and the sound are being distributed to the video display device, is displayed on the monitor (Fig. 6 and 7).
	Regarding claim 12, Lemmons discloses the control device operates in a first mode and a second mode, the control device outputs the video representing the game screen and the sound of the game in the first mode, and the control device performs a function, which is different from outputting the video representing the game screen and the sound of the game, in the second mode (col. 7, lines 1-3, and 31-51).
	Regarding claim 18, Lemmons discloses the control device includes a monitor; and the control devices produces video data for the monitor in the second mode (col. 7, lines 31-51).	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-9, and 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons et al. (8,932,131).
Regarding claim 3, Lemmons does not disclose a memory that is configured to store data to be transferred from the control device, wherein the output control part changes a data transfer speed depending on an amount of the data held in a transmission waiting state in the memory of the control device.  The examiner takes Official Notice that using a transmission buffer for dynamically controlling or regulating the data transfer speed of a transmission system is well known in the art.  Lemmons nonetheless discloses a plurality of data communication networks that require dynamic data transfer rates (col. 4, lines 44-54).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the well known transmission buffer into Lemmons so that the data transfer speed in the networks could be regulated.
Regarding claim 4, Lemmons does not disclose a memory that is configured to store data to be transferred from the control device, wherein the output control part changes an encoding bit rate depending on an amount of the data held in a transmission waiting state in the memory of the control device. The examiner takes Official Notice that using a transmission buffer for dynamically controlling or regulating the data encoding bit rate of a transmission system is well known in the art.  Lemmons nonetheless discloses a plurality of data communication networks that require dynamic 
Regarding claim 5, Lemmons does not disclose the control device transfers data via a communication network, and the output control part adjusts an amount of the data in a transmission waiting state depending on a state of the communication network.   The examiner takes Official Notice that using a transmission control means for dynamically controlling or regulating the data transfer speed of a transmission system is well known in the art.  Lemmons nonetheless discloses a plurality of data communication networks that require dynamic data transfer rates (col. 4, lines 44-54).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the well known transmission control means into Lemmons so that the data transfer speed in the networks could be regulated.
Regarding claims 6, 7, and 8, Lemmons does not disclose that the control device converts data relating to light, a color, and color space of a video used by the control device to obtain the video representing the game screen to be displayed at the video display device as claimed.  However, the cameras disclosed in Lemmons are nonetheless are inherently color cameras.  The examiner takes Official Notice that using converters to convert luminance, color, or color space of an image from one format to another format is well known in the art. For instance, since the display format in the mobile devices or personal computers (col. 5, lines 36-42, col. 6, lines 26-30) is not always the same as that of the television display device in Lemmons, the display 
Regarding claim 9, in addition of rejections to claims 6 to 8, it would have been obvious to convert the data prior to encoding if the conversion is performed at the mobile device or personal computer.
Regarding claim 13, Lemmons does not disclose that the control device operates in the second mode before receiving the instruction operation information and becomes in the first mode upon receiving the instruction operation information.  However, the operations as described in column 7, lines 1-3, and 31-51 can be switched from one to another.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lemmons so that the operations as described could be switched from one to another.
Regarding claims 14-17, see similar rejections as set forth above.
Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that Lemmons does not disclose that the control device shows information indicating that the video and the sound are being distributed to the video display device as claimed, the examiner disagrees.  In column 7, lines 31-51, Lemmons describes a video control room for controlling the video broadcasting operations by a director.  The video control room, similar to a conventional 
	In regards to applicant’s argument that the information, which indicates that the video and the sound are being distributed to the video display device, is displayed on the monitor as claimed, the examiner disagrees.  In Figure 9, the “BLACKJACK TABLE 205” label on the left upper corner is an indicator indicates the video and sound from table 205 are being broadcasted or distributed, which meets the information as claimed.  
Based on the label, the viewers can recognize that they are watching video and audio from the camera 205.  Similarly, Figure 8 shows different casino games with different table numbers, in column 14, lines 11-33, Lemmons further live video and audio are being distributed to the viewers.
	In view of above arguments, Lemmons still meets the claimed invention.  As a result, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422